PHELAN, J.
The first point made is, that the bill is multifarious. We do not consider it liable to this objection. There is but one ground for divorce distinctly and fully stated, and that is, the ground of desertion and adultery. What is said about her being treated by the defendant in a "cruel and unhusbandlike manner,” is not accompanied by any statement of particulars; is not in the form of a distinct complaint, nor is any proof brought to that particular allegation. But even if two distinct grounds for divorce are contained in the same bill, it is not demurrable on that account.
We come next to consider whether the allegations of this bill bring the case within the scope of our statute on the sub*172ject of divorces. Tbe statute enumerates, as one of tbe cases in wbicb a divorce may be granted, “ when tbe busband shall bave abandoned tbe wife, and lives in adultery witb another woman.” Tbe allegation here is, that be forced her to abandon him; drove her off is tbe language of tbe bill. And this, it is insisted, does not bring the case within the statute. Then, if a man will only be guilty of the aggravated wrong of bringing an adulteress into his house and driving his own wife out, tbe statute will afford the injured wife no relief. It would be monstrous to give it such a construction, and we, therefore, hold tbe allegations sufficient.
But it is contended, in the last place, that the proofs do not justify the decree. We have examined them carefully, and we cannot hesitate to say that they make out a very gross and disgusting case of adultery on tbe part of an old man, who drives from the bouse the wife witb whom he had lived for more than forty years, and by whom be bad sons and daughters then grown.
It is also objected, that tbe fact of tbe marriage of tbe parties is not proved, except by the admissions of the answer, which it is insisted are not competent for this purpose. We express no opinion on this point; it is not necessary, for the fact that the parties lived together for many years as man and wife, is abundantly proved by tbe witnesses on both sides, and that is sufficient proof of marriage in this case.
Let tbe decree of tbe Chancellor be affirmed.